Opinion by
Ekwall, J.
Prom the testimony, it appeared that there was a difference of opinion between the importer and the customs officials as to the proper dutiable value of the merchandise, and ajj test case jwas brought in order to arrive at the proper value. At the conclusion of the testimony, Government counsel read into the reeord statements from the special agent’s report, indicating that there was no intention to defraud the revenue or to conceal or misrep-present the facts or to deceive the appraiser as to the value of the merchandise. On the record presented, the petition was granted.